Citation Nr: 1636911	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-24 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2013 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.  At that hearing, the Veteran clarified the ambiguity in his substantive appeal filed in August 2013 by indicating that he only intended to appeal the issues listed on the title page.

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  This jurisdictional hurdle to reviewing the claim on the merits is predicated upon the finding that a July 2009 rating decision, which denied service connection for depression with suicidal ideation, is final and not subject to de novo review absent a reopening by new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  Notably, the Veteran did not submit a timely substantive appeal following the RO's issuance of a Statement of the Case dated August 2010.

However, the record reflects the receipt of highly relevant service treatment records (STRs) which were not before the RO at the time of the July 2009 decision, but existed at the time of the July 2009 decision.  In such a situation, the Board must reconsider the claim on the merits.  38 C.F.R. § 3.156(c) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks service connection for a TBI.  In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran testified that during his active service he was struck in the head with a heavy air filter.  Glass shattered in his eyes and he lost consciousness.  STRs dated in October 1997 show that the Veteran received an eye examination after the incident.  The Veteran testified that he experienced current memory problems and had a change in mood after the incident.  STRs include numerous notations regarding treatment for depression in 1999.  To date the Veteran, has not been afforded a VA examination to determine the nature and etiology of his claimed TBI.  Therefore, a remand is necessary to afford the Veteran a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In March 2012 and October 2012, the Veteran was afforded VA mental health examinations.  The March 2012 VA examiner indicated that the Veteran's major depressive disorder was in remission.  The October 2012 VA examiner did not provide an etiological opinion regarding the major depressive disorder.  March 2013 VA treatment records, contained in the Virtual VA system, indicate that the Veteran is under the care of a private psychiatrist and takes medication.  The March 2012 and October 2012 VA examiners did not address the Veteran's contention that his acquired psychiatric disorder was caused by the head trauma sustained in service or his treatment for depression in service.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his claimed psychiatric disorder and to resolve the conflicting medical evidence regarding whether the Veteran has had an acquired psychiatric disorder at any point during the appeal period.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA clinic records in existence prior to October 2006, see Tulsa VA Outpatient Clinic record dated October 16, 2006 noting prior care under "VISN 13," all records from Sioux Falls VA Medical Center since 1999 and VA clinic records since February 2013.

2.  Determine whether any additional service mental health treatment records are available which, according to an October 15, 1996 STR, were separately maintained.  See October 15, 1996 STR by 86th MDOS/SGOMH, Mental Health Element, Ramstein AB, Germany.  See generally M21-1, IV.ii.1.D.2.a.

3.  Assist the Veteran in associating with the claims folder any additional private treatment records which may exist.  

4.  Upon completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed TBI.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has a TBI that was caused by the Veteran's head injury during active service.  The examiner must specifically address the Veteran's May 2016 hearing testimony and October 1997 STRs that show treatment for an in-service head injury.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale, he or she should explain why.

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  
The VA examiner is requested to specifically address the following:

a)  Determine whether the Veteran met the criteria for an acquired psychiatric disorder at any point after service.  The examiner should consider the prior diagnoses of depression, anxiety disorder, unspecified personality disorder, somatization disorder, personality disorder, substance abuse, factitious disorder, recurrent MDD, opioid abuse, type II bipolar disorder, and type I bipolar disorder and discuss whether any these diagnoses are proper and currently asymptomatic, or a misdiagnosis.

b)  For any correct psychiatric diagnoses in service or after service, offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder (other than personality disorder(s) had its onset in service or is related to service.  An opinion should be rendered for each psychiatric disorder that has been determined to be correct at the time offered by the examiner.  

In providing these opinions, the examiner's attention is directed towards, but not limited to, the following:
* an October 1996 STR reflecting a separately maintained mental health record (and any records obtained as a result of this remand);
* a September 1, 1998 STR noting the Veteran's symptoms with wife observations, and diagnoses of major depressive disorder in full remission, and ADHD in full remission with another notation reflecting a diagnosis of MDD, moderate;
* an October 1998 STR reflecting participation in depression management group for depressive disorder by history (hx);
* a January 1999 STR reflecting a diagnosis of MDD in partial remission;
* a February 1999 STR reflecting a diagnosis of MDD in nearly full remission;
* an April 20, 1999 substance abuse evaluation;
* an April 23, 1999 STR reflecting diagnoses of MDD and ADHD;
* an STR (date illegible) reflecting an ADHD evaluation with questionnaire reflecting diagnoses of ADHD and MDD;
* a June 9, 1999 STR reflecting an assessment of no psychiatric diagnosis;
* records from Dakota Psychiatry Clinic in 2000 reflecting a coded diagnosis of "296.32/3";
* a January 2000 court document alleging certain conduct of the Veteran and asserting that he had been diagnosed with depression more than one year previous but refused to take medications;
* Vet Center clinic records dated in 2000 (received on March 27, 2012);
* an October 23, 2000 VA mental health note summarizing the Veteran's mental health history;
* VA clinic records reflecting diagnoses of depression, anxiety disorder, unspecified personality disorder, somatization disorder, personality disorder, substance abuse, factitious disorder, recurrent MDD, opioid abuse, and type II bipolar disorder;
* a November 30, 2010 VA clinic evaluation for ADHD; and
* post-service private treatment records reflecting diagnosis of bipolar I disorder, ADHD and recurrent MDD. 

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale, he or she should explain why.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the benefits sought remain denied, issue the Veteran and his representative a Supplemental SOC (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

